PER CURIAM.
The Former Husband appeals the trial court’s order holding him in contempt, and the trial court’s denial of his motion for a continuance. We affirm the trial court’s denial of the motion for continuance; however we reverse the order granting the motion for contempt as to a portion of the purge amount.
Here, the Former Wife concedes that the $24,710 the trial court awarded for attorney’s fees incurred in connection with an earlier motion for contempt was not previously determined and thus, improperly included in the purge amount. See Nel*520son v. Nelson, 491 So.2d 618, 620 (Fla. 1st DCA 1986) (where the court stated that the trial court “improperly ... [directed] incarceration for failure to comply with a requirement to pay in the future, rather than to compel compliance with previously fixed obligations respecting which the husband was in default”) (citation omitted); see also Wright v. Wright, 331 So.2d 395 (Fla. 4th DCA 1976) (where this Court stated “an adjudication of contempt should relate to past conduct, not prospective conduct.”)
Accordingly, we reverse and remand as to this issue for proceedings consistent with this opinion. We find all other issues raised by the Former Husband unpersuasive and affirm in all other respects.
AFFIRMED in part; REVERSED in part.
FARMER, C.J., GUNTHER and MAY, JJ., concur.